Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1, 10, and 19 have been examined and rejected. 
Claims 2–9 and 11–18 are objected to. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 23 of U.S. Patent No. 10,595,057.

US 17/317,621 Claim 10
US 10,595,057 Claim 1
A server system for synchronizing content, the system comprising: 
A server system for real-time incorporation of produced content into distributed media, the system comprising: 

memory that stores information regarding produced content associated with a producer account, the produced content being produced in real-time relative to a play duration of an associated media title; 
a network interface that receives a request sent over a communication network from a user device, the request indicating a selection of a media title; and
a network interface that receives a request from a user device, the request indicating selection of the produced content associated with the producer account; and 
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor:
a processor that executes instructions stored in memory, wherein execution of the instruction by the processor: 
identifies that the selected media title is associated with a channel of a producer device, 


prepares a synchronized combination of the identified media title and the produced content based on synchronization information that identifies when the produced content was produced in relation to the play duration of the identified media title, wherein the synchronized combination is provided to the user device in response to the request.



Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 1, and 23 of U.S. Patent No. 10,595,057. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).  

Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. 9,148,697.

US 17/317,621 Claim 10
US 11,006,155 Claim 1

A server system for synchronizing produced content with distributed media, the system comprising: 

memory that stores information regarding content produced for synchronized play during a play duration of an associated media title; 
a network interface that receives a request sent over a communication network from a user device, the request indicating a selection of a media title; and
a network interface that receives a request from a user device, the request indicating selection of the media title; and 
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor:
a processor that executes instructions stored in memory, wherein execution of the instruction by the processor: 
identifies that the selected media title is associated with a channel of a producer device, wherein the producer device generates produced content in real-time during a play duration of the selected media title, the produced content associated with synchronization information; and
identifies that the requested media title is associated with the produced content, wherein identifying the produced content is based on the stored information, and 
distributes a stream of the selected media title and associated metadata via the network interface over the communication network to the user device in real-time with the produced content, wherein the user device uses the synchronization information to synchronize play of the media title stream and the produced content, and wherein the user device uses the metadata to implement chat functionalities related to the stream of the selected media title.
prepares synchronization information for synchronizing the produced content during the play duration of the requested media title, wherein the user device synchronizes play of the media title to play of the produced content during the play duration based on the synchronization information.



Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 1, and 17 of U.S. Patent No. 10,595,057. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 is anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426